Citation Nr: 0333814	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur.  

2.  Entitlement to service connection for heart disease, 
claimed as coronary artery disease with myocardial 
infarction.

3.  Entitlement to service connection for blindness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1960 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Regarding the issue of new and material evidence, the RO 
determined that new and material evidence has been received 
to reopen a prior finally denied claim of entitlement to 
service connection for a heart murmur, and has subsequently 
denied the claim on the merits.  Nevertheless, despite the 
RO's decision under the new and material evidence analysis, 
the Board must first review the RO's decision under that 
analysis to determine if the claim has been properly reopened 
before a merits analysis can be accomplished.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed.Cir. 2001).  

The issues of entitlement to service connection for heart 
disease, claimed as coronary artery disease with myocardial 
infarction, and entitlement to service connection for 
blindness, are discussed in the remand that follows this 
decision.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2002, and before the 
undersigned by way of a video conference at the Board in 
April 2003.  Transcripts of both hearings are of record.  




FINDINGS OF FACT

1.  By rating decisions in September 1962, December 1962, and 
September 1964, the RO denied service connection for a heart 
murmur; a notice of disagreement was not received to initiate 
an appeal from the September 1964 rating decision.

2.  Evidence received since the September 1964 rating 
decision is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
service connection for a heart murmur.  


CONCLUSIONS OF LAW

1.  The September 1964 rating decision is the most recent 
final determination which effectively denied the veteran's 
underlying claim of service connection for a heart murmur.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for a heart murmur.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1962, the RO denied the veteran's claim for 
service connection for a heart condition.  The RO noted that 
the condition was not shown by the evidence of record.  The 
decision was confirmed by way of a December 1962 rating 
decision.  In September 1962 and December 1962, the RO sent 
notice of the denials to the veteran, and a notice of 
disagreement was not received to initiate an appeal from 
either determination.  In July 1964, the RO confirmed its 
prior denial because the service records did not indicate a 
heart disability or deformity.  In July 1964, the RO notified 
the veteran that there was no change in the previous 
determination.  

In a September 1964 rating decision, the RO determined that 
the veteran currently had a functional systolic apical 
murmur, and that it was a constitutional or developmental 
abnormality, and not a disability under the law.  The RO sent 
notice of the decision to the veteran, and a notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the September 1964 rating decision 
became final.  38 U.S.C.A. § 7105(c).  

In December 1998, the veteran submitted a petition to reopen 
the claim for a heart murmur, in addition to a separate claim 
for service connection for a heart attack.  In a June 1999 
rating decision, the RO determined that evidence that had 
been received was new and material, but that it did not 
constitute a well grounded claim.  Specifically, the RO 
determined that the evidence of record failed to show a nexus 
between the veteran's heart disease manifested in 1998 and 
his period of active military service.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes here that the provisions of 38 C.F.R. 
§3.156(a) were subsequently amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  The amended version, however, is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case, as the veteran filed his claim prior to that 
date.

When a claim to reopen is presented under section 5108 of 
title 39 of the Code of Federal Regulations, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims held that the prior holding in 
Justus that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.  The 
"benefit of the doubt doctrine," however, does not apply to 
the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).

As noted in the introduction, the RO appears to have reopened 
the claim for service connection for a heart murmur and 
denied the claim on the merits.  Again, however, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, this initial determination of whether there is 
new and material evidence to reopen the claim for service 
connection for a heart murmur is hereby discussed.  

Evidence of record at the time of the September 1964 rating 
decision consists of service medical records, private 
treatment records and VA medical records.  Service medical 
records reflect that the veteran was clinically evaluated as 
having an abnormal heart upon service separation examination 
in January 1962.  He had a functional pulmonic murmur grade 
I/VI, pulse 20.  VA examination report of July 1962 reveals 
that the veteran complained of having shortness of breath.  
Examination of the cardiovascular system showed a slight 
systolic murmur in the apex, only when in the lying down 
position.  Private medical records from June 1964 show that 
the veteran's doctor discovered a murmur upon listening to 
the veteran's heart, and the veteran was advised to have a 
complete check-up on his heart.  He was not treated by this 
physician.  VA examination report of August 1964 revealed 
that there was a slight systolic murmur at the apex, which 
was considered a functional murmur.  As stated above, the RO 
denied the claim, stating that the veteran had not brought 
forth competent evidence of a current heart disorder.

Evidence received since the September 1964 rating decision 
includes records from the William Beaumont Army Medical 
Center (AMC), VA clinic records, private records and personal 
hearing testimony.  A normal chest examination, including a 
view of the heart, was shown upon private x-ray in June 1974.  
The veteran was admitted to the AMC on July 22, 1998, through 
the emergency room from the VA clinic and diagnosed with 
inferior myocardial infarction.  A coronary angioplasty was 
done that day.  On July 25, 1998, he was diagnosed with an 
occipital infarct with visual affects, color blindness and 
anopia.  He began rehabilitation therapy in July 1998.  
Subsequent treatment and follow-up for the veteran's heart 
attack and stroke are of record.  

At his personal hearing before the RO in February 2002, the 
veteran testified that he had shortness of breath while he 
was in service, but that he was not treated for the symptom.  
Rather, they found out that he had a heart murmur in service 
because he got tired too fast.  The veteran discussed the 
symptoms associated with his heart attack and stroke in July 
1998, and the residuals therefrom.  At his personal hearing 
before the undersigned in April 2003, the veteran again 
talked about his heart attack and stroke in July 1998.  He 
contended that he currently had coronary artery disease with 
myocardial infarction as a result of the heart murmur that he 
had in service.  

With regard to the claim to reopen, the additional evidence 
submitted in the form of VA and AMC medical records, and 
personal hearing testimony, contains evidence that was not 
previously considered which bears directly and substantially 
on the specific issue under consideration.  That is, unlike 
the medical record in 1964, the record now shows that the 
veteran has suffered a heart attack, stroke and 
cerebrovascular accident, and such raises the possibility 
that his current heart disease may have had its onset in 
service.  Upon reopening the claim, a nexus opinion can be 
sought.  

As this is evidence is so significant that it must be 
considered in order to decide fairly the merits of the claim, 
the Board finds that the veteran has submitted new and 
material evidence relative to his claim to reopen the issue 
of entitlement to service connection for a heart murmur.  See 
38 C.F.R. § 3.156.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was enacted during the 
pendency of the veteran's appeal.  As the Board has 
determined that new and material evidence has been submitted 
relative to the service connection claim for a heart murmur, 
further action under the Veterans Claims Assistance Act of 
2000 will be accomplished as part of the development of the 
underlying claim for service connection.


ORDER

The petition to reopen a claim of service connection for a 
heart murmur is granted; and the appeal is allowed to this 
extent.


REMAND

Regarding the reopened claim of entitlement to service 
connection for a heart murmur, it must be remanded for 
compliance with the duty to assist provisions of VCAA.  The 
veteran should undergo a VA examination to determine the 
etiology of his current heart disorder, and such and 
examination should also address questions regarding the 
veteran's reopened claim of service connection for a heart 
murmur as well as his current claims of entitlement to 
service connection for coronary artery disease with 
myocardial infarction and for cerebrovascular accident.  

Regarding the current claim of service connection for 
blindness, the RO developed the issue as entitlement to 
service connection for blindness as secondary to cerebral 
vascular accident.  Service connection is not in effect for 
cerebral vascular accident.  Service connection is in effect 
for bilateral conjunctivitis with history of uveitis, left 
eye, and nasolacrimal duct obstruction, left eye, each rated 
10 percent disabling.  At the veteran's personal hearing with 
the undersigned, he indicated that he was claiming service 
connection for blindness as secondary to his service-
connected eye disabilit(ies), and as secondary to his non-
service connected cerebral vascular accident.  See Hearing 
Transcript (T.), April 23, 2003, T. 3.  A nexus opinion 
should be obtained.

The record also reflects that the veteran may be receiving 
Social Security Administration (SSA) benefits.  T. 4-5.  The 
veteran testified that the benefits were for disability (as 
opposed to retirement).  Id.  The RO should make arrangements 
to obtain those records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (holding that VA's duty to assist includes 
obtaining records from the Social Security Administration and 
giving appropriate consideration and weight to such evidence 
in determining whether to award or deny VA benefits).

Accordingly, the claim is remanded to the RO for the 
following development:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  The 
RO should ensure that the veteran has 
been properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be advised of the time period 
for submitting new evidence to ensure 
compliance with  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his current heart 
disorders.  In particular, the examiner 
is asked to opine whether it is as likely 
as not (a 50% or higher degree of 
probability) that any current heart 
disease was manifested during service or 
within one year of discharge from 
service, or is otherwise related to any 
inservice symptomatology.  The examiner 
is asked to comment on the veteran's 
inservice heart murmur detected upon 
service separation examination in January 
1962, shortness of breath noted upon VA 
examination in July 1962, and private 
records showing a heart murmur in June 
1964.  

The examiner is also asked to opine 
whether it is at least as likely as not 
(a 50 % or higher degree of probability) 
that the veteran's July 1998 myocardial 
infarction and currently diagnosed 
coronary artery disease, and 
cerebrovascular accident, are related to 
his inservice heart murmur, were 
manifested during service or within one 
year of discharge from service, or are 
otherwise related to any inservice 
complaints or symptomatology.  The 
examiner is again asked to comment on the 
veteran's in-service heart murmur in 
January 1962 as it may related to 
coronary artery disease with myocardial 
infarction and cerebrovascular accident 
in July 1998.  

The claims folder should be made 
available to the examiner for review 
before the examination.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his current blindness.  
In particular, the examiner is asked to 
opine whether it is as likely as not (a 
50% or higher degree of probability) that 
any current blindness is attributable to 
the veteran's service-connected eye 
disabilities of bilateral conjunctivitis 
with history of uveitis and nasolacrimal 
duct obstruction, and/or whether current 
blindness is attributable only to the 
currently nonservice-connected cerebral 
accident.  The examiner is referred to 
the VA examiner's statement in August 
2002 indicating the latter.  

5.  After completion of the above, the RO 
should review the record and re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



